Citation Nr: 1505707	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for degenerative facet joint disease with infectious spondylitis and lumbar myositis.

2. Entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the right lower extremity.

3. Entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the left lower extremity.

4. Entitlement to service connection for any fingernail and toenail condition (also claimed as residuals of frostbite and foot fungus).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for an acquired psychiatric disorder, to include major depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, A.H.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 and July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for any fingernail and toenail condition (also claimed as residuals of frostbite and foot fungus), entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for an acquired psychiatric disorder, to include major depression, generalized anxiety disorder, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. On the record, during his Board hearing on December 12, 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an effective date earlier than February 23, 2012, for the grant of service connection for degenerative facet joint disease with infectious spondylitis and lumbar myositis.

2. On the record, during his Board hearing on December 12, 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the right lower extremity.

3. On the record, during his Board hearing on December 12, 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal for an effective date earlier than February 23, 2012, for the grant of service connection for degenerative facet joint disease with infectious spondylitis and lumbar myositis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of the Veteran's substantive appeal for an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for withdrawal of the Veteran's substantive appeal for an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the December 2014 videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew all his appeals for an earlier effective date as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.


ORDER

The claim of entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for degenerative facet joint disease with infectious spondylitis and lumbar myositis, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the right lower extremity, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an effective date earlier than February 23, 2012, for the grant of service connection for radiculopathy of the left lower extremity, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran attributed his bilateral hearing loss and tinnitus to exposure to gunfire during service.  The Veteran's DD 214 indicates his military occupational specialty was a food service helper.  The Veteran stated he did not have any problems with hearing loss or ringing in his ears prior to service.  He noticed abnormality with his hearing loss after separation from the military which has since worsened. 

According to the evidence of record, in a June 2012 letter from Dr. S.V.R., a private doctor, the Veteran was diagnosed with sensorineural hearing loss and subjective tinnitus.  Dr. S.V.R. stated the Veteran's sensorineural hearing loss was most likely noise-induced at an early age.  However, it is unclear to the Board whether the Veteran's sensorineural hearing loss started during service or post-service. 

The Board notes that the Veteran has not been afforded  a VA examination for his claimed bilateral hearing loss and tinnitus.  As such, given the Veteran's statements regarding his symptoms and Dr. S.V.R.'s June 2012 statement, an examination, to include an opinion, is necessary in order to determine whether any current hearing loss and tinnitus found is related to service. 

Regarding his claim of entitlement to service connection for any fingernail and toenail condition, also claimed as residuals of frostbite and foot fungus, according to VA treatment records dated August 2012, the Veteran stated he was subjected to frostbite on his hands and feet during the Korean War.  A diagnosis of onychomycosis manuum et pedis and tinea/dermatophytosis manuum et pedis was noted.  The VA dermatologist who treated the Veteran stated "[i]t is my opinion that this [V]eteran has a case for service-connected disability for these problems."  The Board finds this opinion is unclear regarding the etiology of these disabilities.

The Board notes that the Veteran has not been afforded a VA examination for this claim.  As such, an examination, to include an opinion, is necessary in order to determine whether any fingernail and toenail condition found is related to service.   

Regarding the Veteran's claim for service connection for acquired psychiatric disorders, to include major depression, generalized anxiety disorder, and PTSD, the Board notes that the evidence indicates conflicting diagnoses.  For example, VA treatment records dated April 2012 and January 2013 indicate the Veteran was diagnosed with PTSD.  However, a VA treatment record dated July 2013 notes a strong suspicion for PTSD, not a diagnosis. 

Here, the Veteran has not yet been afforded a VA examination for his claimed disorders, other than PTSD.  Furthermore, given a lack of clear diagnoses the Board finds this claim should be remanded for a VA examination with a mental health specialist to clarify the Veteran's diagnoses and obtain an adequate etiological opinion.  

As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for any fingernail and toenail condition, also claimed as residuals of frostbite and foot fungus.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any fingernail and toenail condition, also claimed as residuals of frostbite and foot fungus, manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of the impact of his military service, on his hands and feet.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss and tinnitus is etiologically related to the Veteran's period of active service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of in-service acoustic trauma and post-service occupational/recreational noise exposure. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue or because of some other reason.

4. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include major depression, generalized anxiety disorder, and PTSD, manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his symptomatology.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


